Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


In re: Maria Cruz Busaleh                                   Original Mandamus Proceeding

No. 06-14-00073-CV                                    Opinion delivered by Chief Justice Morriss,
                                                      Justice Carter and Justice Moseley
                                                      participating.

       As stated in the Court’s opinion of this date, we conditionally grant the Relator’s petition
for writ of mandamus and order that this proceeding be immediately stayed in the trial court and
a conference be accomplished with the Kentucky court.           If the Kentucky court does not
determine that Texas is a more appropriate forum under Sections 152.207 or 152.208 of the
Texas Family Code, this proceeding shall be dismissed in Fannin County. The writ will issue
only if that does not occur.

                                                      RENDERED OCTOBER 7, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk